      Case 6:20-cv-00482-ADA Document 33-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00482-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
         Case 6:20-cv-00482-ADA Document 33-1 Filed 10/05/20 Page 2 of 2




        I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc. and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached here as Exhibit A is a true and correct copy of the applicant’s

amendments to the claims, from the file history of U.S. Patent No. 7,424,020, filed on June 25,

2007. This was retrieved from the United States Patent Office’s website (https://portal.uspto.gov/

pair/PublicPair) on October 3, 2020.

        3.     Attached here as Exhibit B is a true and correct copy of the applicant’s remarks,

from the file history of U.S. Patent No. 7,424,020, filed on June 25, 2007. This was retrieved

from the United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair) on

October 3, 2020.

        4.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 5, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 1
